Citation Nr: 1743338	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-35 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a low back disability.


ORDER

Service connection for a low back disability is denied.


FINDING OF FACT

The most probative evidence of record does not demonstrate that the Veteran has a low back disability that is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from May 1962 to January 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In April 2017, the Veteran testified at a hearing before the undersigned.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran contends that he has a low back disability that is related to service.  Specifically, as set forth in his April 2017 Board hearing testimony, the Veteran asserts that his low back disability existed prior to service due to suffering a broken back in high school and that he experienced further back pain in service due to the rigors of service.

Available service treatment records (STRs) do not include an enlistment examination and are further silent as to any complaints of or treatment for a back disability.  Moreover, STRs show that the Veteran denied experiencing any recurrent back pain in in November 1978.  On a September 1981 retirement examination, the Veteran indicated that he had never had and did not have recurrent back pain.  

Regardless of whether the claim is one of direct service connection or one of aggravation of a pre-existing spine disability, the Board finds that entitlement to service connection for a spine disability is not warranted because the evidence does not establish that it is at least as likely as not that there is a nexus between military service and the current back disability, which includes diagnoses of degenerative disc disease and spondylolisthesis of the lumbar spine.

An October 2008 private treatment record shows that the Veteran presented with complaints of a lot of back pain and reported doing a lot of heavy lifting and working on a car.  Review of previous x-rays showed diagnoses of degenerative disc disease and spondylolisthesis of the lumbar spine.

An October 2010 private treatment record shows the Veteran reported severe back pain with an onset of the past 10 years.

In a March 2013 statement by private treating physician, Dr. T. C., he wrote that the Veteran "has had chronic back pain for approximately 6 years."

A June 2013 private treatment record reflects the Veteran's complaint of low back pain.  He stated that he had been experiencing a gradual onset of pain for more than 10 years.

During the Veteran's April 2017 Board hearing, he denied having experienced back pain immediately following service.  He testified that once he began physical training in the police academy in 1988, he began having back problems again.  

As noted, the Veteran's available service treatment records are silent as to any complaints of, treatment for, or diagnosis of a low back disability.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006; Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  However, in this case, the record reflects that on several occasions during military service, including on his separation examination, the Veteran denied experiencing back problems.  Also, no spine abnormality was noted on the separation examination.  

Moreover, the post-service medical records show that in the course of seeking medical treatment, the Veteran repeatedly reported his onset of back complaints as many years after his military service.  For instance, as noted, in October 2010, the Veteran complained of having back pain for the last 10 years, which would place onset in 2000, many years after active military service.  Although the Veteran testified at his Board hearing that he started experiencing back pain approximately 6 years after military service, the Board does not find this testimony credible given that the Veteran reported to several medical providers that he did not have onset of back pain for over 15 years after military service.

To summarize, although there is evidence of a current spine disability, there is no competent and credible evidence linking the current spine disability to military service.  As noted above, the post-service medical evidence actually shows the Veteran repeatedly reported onset of back complaints many years after service.  There is also no evidence that any potential pre-existing spine disability was aggravated during military service, given that there are no back complaints documented in the STRs and there is in fact evidence that the Veteran denied back complaints on more than one occasion, including at separation from service.  

Accordingly, entitlement to service connection for a spine disability is not warranted.  The Board has considered the doctrine of reasonable doubt; however, as the weight of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. at 56.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Idaho Division of Veterans Services 

Department of Veterans Affairs


